a habeas corpus proceeding, the petitioner appeals from a judgment of the Supreme Court, Westchester County (Cerrato, J.), entered May 8, 1987, which granted the petition solely to the extent of directing that the *655petitioner be produced "before the next available release board for release consideration”.
Ordered that the judgment is affirmed, without costs or disbursements.
We have reviewed the record and agree with defendant’s assigned counsel that there are no meritorious issues that could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Mangano, J. P., Kunzeman, Rubin, Kooper and Harwood, JJ., concur.